846 So. 2d 616 (2003)
Scotty D. BOZEMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-832.
District Court of Appeal of Florida, Second District.
May 23, 2003.
James Marion Moorman, Public Defender, and Julius J. Aulisio, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
Pursuant to a negotiated plea agreement, Scotty Bozeman pleaded no contest to seventeen counts charged in five cases. Under the agreement, he received three fifteen-year Prison Releasee Reoffender sentences for one count of aggravated assault of a law enforcement officer with a deadly weapon and for two counts of burglary of a dwelling, and five-year sentences for the remaining felony counts, all concurrent. Bozeman's appellate counsel filed an Anders[1] brief suggesting the possibility of sentencing error in connection with the PRR sentences.
The burglary of a dwelling charged in count one of case number CF00-07225 was committed on November 13, 2000, when a PRR sentence could be imposed only if the burgled dwelling was occupied. See State v. Huggins, 802 So. 2d 276 (Fla.2001). The record contains no evidence that the dwelling was occupied, and the State advises that it does not object to striking the PRR designation as to that count.
Accordingly, we reverse and remand with instructions to strike the PRR designation from the sentence imposed for count one of case number CF00-07225. Otherwise, we affirm.
STRINGER and COVINGTON, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).